*643On Motion for Rehearing.
SMYTH, Chief Justice.
The motion for rehearing in this case must be overruled, but, because of the apparent earnestness with which it is pressed, we notice briefly the grounds on which it rests. Epitomized, they are: Erroneous conclusions of the court (a) respecting contributory negligence, and (b) the doctrine of last clear chance.
Concerning the first ground, counsel repeats his contention, made in his original argument, to the effect that in cases of tort arising out of street car accidents the failure of the plaintiff to look and listen before entering upon the track is an act of negligence which bars recovery under all circumstances; and he asserts that our opinion “very drastically changes the rule of law which has been established in this jurisdiction for nearly 20 years.” Serious fault is found by him with our action in adopting the principle embodied in the extract taken from Judge Thompson’s work on Negligence.
He admits:
“That there is this distinction between cases arising in accidents on steam railroads and those happening on street railways: In the steam railroad case, the duty of stop, look, and listen applies. In tlio case of street railways, the duty to stop does not apply, but the duty to look and listen does.”
If by this he means that a failure to look and listen may he negligence as matter of law in some street railway cases, he is in accord with our opinion; but if he means that failure to look and listen is negligence as matter of law in all street railway cases he is wrong.
We have re-examined with care the decisions of this court on the subject. Counsel seems to rely on Harten v. Brightwood Railway Co., 18 App. D. C. 260, Barrett v. Columbia Railway Co., 20 App. D. C. 381, and Capital Traction Co. v. Snowden, 48 App. D. C. 344. In the Harten and Barrett Cases it was held that, under the facts appearing, the plaintiff was guilty of contributory negligence barring his right to recover. In the Snowden Case, it was said that on the evidence —
“it may be that, if defendant had interposed a motion for a directed verdict * “ * on the ground that the, evidence established contributory negligence as matter of law, it could have been,sustained.” (Emphasis supplied.)
This is as far as those cases go. They do not say that in all cases the' negligence which will defeat recovery necessarily results from a failure to look and listen. Nor do they conflict in any wise with what we held in the original opinion. We there said, as we have just indicated by the quotation from Thompson, that there may be cases in which the facts require the court to say that the failure to look and listen establishes contributory negligence, and this is all that can be fairly claimed for the decisions relied on by him.
But counsel overlooked or ignored the holding in Capital Traction Co. v. Apple, 34 App. D. C. 559, and Capital Traction Co. v. Crump, 35 App. D. C. 169. In the first case it was said:
“That plaintiff’s intestate did not stop, look, and listen before crossing the track in a city street would not warrant the conclusion of contributory negligence as a matter of law” — citing cases.
*644This language was repeated and approved in the Crump Case, where it was said:
“While it is the duty of every one, under ordinary circumstances, to use his eyes and ears amid conditions of danger, the failure to look and listen before entering upon a street car track does not constitute negligence as a matter of law.”
That the question was thoroughly considered is evidenced by the opinion of Mr. Chief Justice Sheperd,'who spoke for the court, and the dissenting opinion of Mr. Justice Van Orsdel. The latter, though concurring in the judgment of the court, pointedly refused to lend his assent to the declaration we have quoted. There were then two sets o£ decisions on the subject; one declaring that in some instances failure to look and listen barred recovery as a matter of law, and the other that the duty to look and listen did not apply at all. Counsel does not say which set he referred to when he stated that we had drastically changed the law, but we assume he was thinking of the first. The two lines were irreconcilable. One had to be modified. We believed the learned Chief Justice had gone a little too far in the Apple and Crump Cases, and it was to those cases we referred when we stated, after giving the extract from Thompson,.that “any expressions to the contrary in previous decisions of this court are overruled.” Thus the rule of decision in this court upon the point was freed from uncertainty and put into harmony with what we conceived to be the sounder authorities in this 'District, as well as in other jurisdictions, both state and federal.
[9, 10] The second ground of the motion needs but little attention. Counsel says that our application of the last clear chance doctrine is contrary to the overwhelming weight of authority, and that we proceeded with respect thereto on a hypothesis inconsistent with the evidence. Neither decisions nor texts are cited to sustain this contention. Nor is any effort made to establish by specific reference to the record that any theory advanced by us is inconsistent with the evidence. When counsel charges, in support of a motion for rehearing, that the court based its opinion on things dehors the record, he should point out definitely the matter referred to. If he does not, he must be prepared to have his claim put aside as inconsequential. We were guided, in considering the record, by well-recognized canons of 'construction, and confined ourselves scrupulously to the facts disclosed and the inferences legitimately deducible therefrom.
Both grounds of the motion are rejected as devoid of merit.